 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEON EUGENE MORRIS,                                    No. 2:11-cv-01171-TLN-DB
12                           Plaintiff,
13               v.                                          ORDER
14    A.J. R. BRADFORD, et al.,
15                           Defendants.
16

17              Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On January 14, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 105.) Neither

23   party has filed objections to the findings and recommendations.

24              The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations filed January 14, 2019 (ECF No. 105) are adopted

28   in full;
                                                             1
 1          2. Defendant Auguyo is dismissed from this action based on the Court’s prior dismissal

 2   of claim 4; and

 3          3. Defendants’ motion for summary judgment (ECF No. 70) is granted.

 4

 5   Dated: March 18, 2019

 6

 7

 8                                   Troy L. Nunley
                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
